Case 1:18-cv-24595-FAM Document 31 Entered on FLSD Docket 08/12/2020 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               Case Number: 18-24595-CIV-MORENO

   PREMIER PRODUCE SERVICES LLC,

                  Plaintiff,
   vs.

   OSHA PRODUCE LLC, YENDRY TOBOSO,
   ANDRES EDUARDO NASH DIEZ, and
   JESSE J. FERNANDEZ,

               Defendants.
  _________________________________________/

          ORDER GRANTING IN PART PLAINTIFF’S MOTION TO TAX COSTS

         THIS CAUSE came before the Court upon Plaintiff’s Motion to Tax Costs (D.E. 26). THE

  COURT has considered the motion, the accompanying bill of costs and invoices, the pertinent

  portions of the record, and being otherwise fully advised in the premises, it is

         ADJUDGED that the motion to tax costs is GRANTED in PART to $2,070.20. As the

  prevailing party, Plaintiff seeks a total of $3,765.20 in costs pursuant to Federal Rule of Civil

  Procedure 54(d)(1). Specifically, Plaintiff seeks reimbursement for fees of the Clerk, fees for

  service of summons and subpoena, fees and disbursements for printing, and fees for witnesses.

         After meaningful review, the Court finds that the amount of costs sought, particularly for

  service of the summons and subpoena, is excessive. Plaintiff seeks a total of $3,056.00 for service

  of the summons and subpoena on multiple Defendants and witnesses. It lists that for both kinds

  of service, its private process server charged $225.00 in “Priority Service (Same Day)” without

  explaining why it needed such priority service, and why the cost of such service is nearly three

  and a half times the hourly rate charged by the United States Marshals Service. See 28 C.F.R. §
Case 1:18-cv-24595-FAM Document 31 Entered on FLSD Docket 08/12/2020 Page 2 of 2



  0.114(a)(3) (setting the average hourly rate for process served or executed personally as $65.00

  per hour for the U.S. Marshals Service, plus travel costs and any other out-of-pocket expenses).

         As explained by the Eleventh Circuit, private process service costs that exceed authorized

  statutory costs are not typically reimbursable. U.S. Equal Emp’t Opportunity Comm’n v. W&O,

  Inc., 213 F.3d 600, 624 (11th Cir. 2000). As no explanation has been given for the greater amount

  of costs Plaintiff seeks for priority service, the Court exercises its discretion to reduce the cost of

  service for each summons and subpoena to $65.00, for a total of $1,361.00 in costs for such service

  (allowing for the other related expenses accompanying the service invoices). See Spatz v. Microtel

  Inns & Suites Franchising, Inc., No. 11-60509, 2012 WL 1587663, at *2 (S.D. Fla. May 4, 2012)

  (reducing costs sought for “rush” service because “the $80.00 fee for serving each deposition

  subpoena significantly exceeds the $55.00 hourly service rate charged by the Marshals Service.

  Moreover, [the defendant] does not explain why it was necessary to serve these subpoena in an

  expedited fashion.”); Padurjan v. Aventura Limousine & Transp. Serv., Inc., No. 08-20128, 2009

  WL 4633526, at *20 (S.D. Fla. Dec. 2, 2009) (reducing costs sought for service as “the process

  server fees exceed the prevailing rate charged by the U.S. Marshal[]”).

         Accordingly, finding that Plaintiff is entitled to the other costs it seeks (witness fees, filing

  fees, and printing fees), the Court awards a total of $2,070.20 in taxable costs.

         DONE AND ORDERED in Chambers at Miami, Florida, this 12th of August 2020.




                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record


                                                    2
